Citation Nr: 1643484	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-02 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran had active duty service from October 1959 to March 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in which the RO, inter alia, denied a compensable rating for bilateral hearing loss.  The Veteran perfected an appeal as to the denial.  

In January 2015, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2015).

In February 2015, August 2015, and January 2016, the Board remanded the instant claim to the RO, via the Appeals Management Center (AMC) in Washington, DC for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim-as reflected, most recently, in a July 2016 supplemental statement of the case (SSOC)-and returned this matter to the Board for further appellate consideration.

This appeal is now being has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matter on appeal is, again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this claim.

In January 2016, the Board most recently remanded the claim on appeal, in part, to obtain the missing report of June 2015 VA audiological evaluation (considered, but not of record).  To this end, the Board observes that records obtained on remand reflects that the report of a VA audiological evaluation was actually dated in May 2015; a June 2015 audiology treatment record also was obtained.  In the January 2016 remand, the Board also instructed the AOJ to afford the Veteran an updated VA audiology examination to assess the current severity of his bilateral hearing loss.

Review of the record demonstrates that, in January 2016, the AOJ attempted to schedule the Veteran for a VA audiology examination at the VA Medical Center (VAMC) in West Palm Beach, Florida; however, the Veteran requested that the examination instead be scheduled at the Community Based Outpatient Clinic (CBOC) in Boca Raton, near his home  See, e.g., January 2016 Veteran's statement.  The AOJ attempted to accommodate this request, but it was determined that the requisite examination could not be provided at the CBOC.  See May 2016 email correspondence. The Veteran was informed of this development in May 2016.  The AOJ unsuccessfully attempted to contact the Veteran to reschedule the examination at the West Palm Beach VAMC again in June 2016.  As noted above, thereafter, the AOJ readjudicated the claim in a July 2016 SSOC, and returned the matter to the Board.

The Veteran's representative now contends that the Veteran should be afforded the opportunity to have an audiology examination performed by a private treatment provider.  See Appellant's Post-Remand Brief dated in September 2016.  To this end, the Board observes that the Veteran has failed to appear for previously scheduled VA examinations-the consequences of which, in connection with an increased rating claim, could include denial of the claim as a matter of law.  See 38 C.F.R. § 3.156(b) (2015).  The Board further notes that VA has no legal obligation to afford the Veteran an examination with a treatment provider outside of the VA Healthcare System.

However, considering the Veteran's age in light of his and his representative's requests, the apparent distance between the Veteran's home and the West Palm Beach VAMC, and to give the Veteran every consideration in connection with this claim, the Board finds that this matter should again be remanded to afford the Veteran the opportunity to have an audiology examination with a private audiologist, on a fee basis, in Boca Raton.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent facility.
 
Prior to arranging for the Veteran to undergo VA fee basis examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file any outstanding, pertinent records, including any additional records of VA evaluation and/or treatment of the Veteran from the Boca Raton CBOC.

Further, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (2015) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, including from the Boca Raton Community Based Outpatient Clinic.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo an audiology examination, by an appropriate private audiologist, on a fee basis.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the private audiologist, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examining private audiologist prior to the completion of his or her report.

The private audiologist should be provided with the appropriate disability benefits questionnaire (DBQ) for conducting an audiology examination as to an increased rating for bilateral hearing loss.

For each ear, the audiologist must provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (utilizing the Maryland CNC list) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The audiologist should also fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent him by the pertinent facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating, apply the provisions of 38 C.F.R. §  3.655 (b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include evidence added the to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority ( to include consideration of whether staged rating of the disability, pursuant to Hart (cited above), is appropriate).

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an e SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

